Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149200                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re SLATER/WEIMER, Minors.                                                                                        Justices
                                                                    SC: 149200
                                                                    COA: 317132
                                                                    Montcalm CC Family Division:
                                                                    12-000563-NA

  _________________________________________/

         On order of the Court, proceedings in the Montcalm Circuit Court to terminate the
  respondent’s parental rights are STAYED pending the completion of this appeal. All
  other matters in the case may proceed as directed by the circuit court. The application for
  leave to appeal the March 25, 2014 judgment of the Court of Appeals remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2014
           p0610
                                                                               Clerk